           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

THERESA MARSHALL                                           PLAINTIFF

v.                        No. 4:19-cv-913-DPM

RICHARD D. TAYLOR, United States Bankruptcy
Judge; and MARKT. MCCARTY, Trustee*         DEFENDANTS

                                 ORDER
     1.    Marshall's motion to proceed in forma pauperis, NQ 1, 1s
granted. She can't afford the filing fee.
     2.    The Court must screen her complaint. 28 U.S.C. § 1915(e)(2).
Marshall says that Judge Taylor made various mistakes of law,
disregarded court rules, and generally abused his power in her
bankruptcy proceeding. She also challenges trustee Mark McCarty's
work in his final report and accounting. Judge Taylor is absolutely
immune "from liability for damages for acts committed within [his]
judicial jurisdiction." Pierson v. Ray, 386 U.S. 547, 554 (1967). And
because Marshall challenges McCarty's action done in his official
capacity as trustee, she must first obtain leave from the bankruptcy
court before suing him in another forum.         Alexander v. Hedback,
718 F.3d 762, 767 (8th Cir. 2013). Marshall has not pleaded, or provided



* The Court directs the Clerk to correct the named defendants.
any document indicating, that she has received this permission. The
Court therefore will dismiss her complaint, NQ 2, without prejudice.
     So Ordered.

                                              (/_
                                D .P. Marshall Jr.
                                United States District Judge




                                 -2-
